Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species (ii) in the reply filed on 30 June 2021 is acknowledged.  Claims 7-13 read on the elected species.  Claims 1-6 & 21-27 directed to non-elected Species (i) are withdrawn from consideration.
 
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 June 2021 & 26 February 2020 have been considered by the examiner.
 
Specification
The disclosure is objected to because of the following informalities:   
In the specification, ¶[0025], line 2, change reference number “160f” to --106f--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, “outer sidewalls of the first sidewall portion” is relative terminology without antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 & 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US Pat.Pub.2004/0229440).
Regarding claim 7, Kim teaches a microelectromechanical system (MEMS) comb actuator comprising: 
a comb structure comprising: 

a first sidewall portion (not numbered) completely covering a first sidewall of the first protrusion (Fig.4a), and a second sidewall portion (not numbered) completely covering a second sidewall of the first protrusion (Fig.4a),
 wherein the first and second sidewall portions have respective uniform thicknesses measured in the second direction, and wherein a maximum distance of the dielectric liner structure that surrounds the first protrusion and that is measured in the second direction is between “outer sidewalls” [sic] of the first sidewall portion and the second sidewall portion that face away from the first protrusion (Fig.4a).  

    PNG
    media_image1.png
    582
    482
    media_image1.png
    Greyscale

Regarding claim 13, the semiconductor material comprises polysilicon (¶[0058]-¶[0060]).
 
Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not further teach the claimed MEMS comb actuator including, inter alia, “a third protrusion comprising the semiconductor material and extending away from the support layer in the first direction, wherein the second protrusion is arranged between the first and third protrusions; and wherein the dielectric liner structure further comprises: a connective portion directly connecting a topmost surface of the second protrusion to a topmost surface of the third protrusion, wherein a third direction is normal to the topmost surfaces of the second and third protrusions, and wherein the third direction is perpendicular to the first and second directions” (claim 8) or “the dielectric liner structure further comprises: a top portion arranged on a topmost surface of the first protrusion, wherein the top portion couples the first sidewall portion to the second sidewall portion of the dielectric liner structure, wherein a third direction is normal to the topmost surface of the first protrusion, wherein the third direction is perpendicular to the first and second directions” (claim 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/BURTON S MULLINS/Primary Examiner, Art Unit 2832